United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1736
                                     ___________

Diana Danhauer,                          *
                                         *
             Plaintiff - Appellee,       *
                                         *
      v.                                 *   Appeals from the United States
                                         *   District Court for the District
JK Tooling and Machine, Inc.,            *   of Nebraska
                                         *
             Defendant -Appellant.       *         [UNPUBLISHED]

                                     ___________

                           Submitted: December 14, 2000
                               Filed: January 23, 2001
                                   ___________

Before McMILLIAN and MURPHY, Circuit Judges, and BOGUE,1 District Judge.
                          ___________


PER CURIAM.

       JK Tooling, Inc., appeals from the judgment in favor of Diana Danhauer on her
Title VII claim and supplemental state law discrimination claim alleging insufficient
evidence and error in denial of its motion for judgment as a matter of law.




      1
        The Honorable Andrew W. Bogue, Senior United States District Judge for the
District of South Dakota, sitting by designation.
       After a careful examination of the record and with due deference given in favor
of the verdict, this Court finds there was sufficient evidence to support the jury’s
verdict. The district court, therefore, properly denied JK Tooling’s motion for
judgment as a matter of law. Under Eighth Circuit Rule 47B, no further commentary
is warranted.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-